335 F.2d 835
UNITED STATES of America, Appellee,v.Ellsworth G. GASKINS, Marie A. Gaskins, Julia W. Gaskins, R. L. Bennett and Violet Bennett, Appellants.
No. 9393.
United States Court of Appeals Fourth Circuit.
Argued June 12, 1964.
Decided June 22, 1964.

Appeal from the United States District Court for the Eastern District of North Carolina, at Washington; Sterling Hutcheson, Judge.
Raymond E. Dunn, New Bern, N. C., for appellants.
William M. Cameron, Jr., Asst. U. S. Atty. (Robert H. Cowen, U. S. Atty., on brief), for appellee.
Before BRYAN and J. SPENCER BELL, Circuit Judges, and CRAVEN, District Judge.
PER CURIAM.


1
Upon examination of the record and of the findings of fact, for the reasons set forth in the conclusions of law by the district court, D.C., 232 F.Supp. 667, the judgment of that court is


2
Affirmed.